In an action, inter alia, to recover damages for the intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated February 9, 2000, which granted the defendant’s motion to dismiss the cause of action sounding in intentional infliction of emotional distress as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the cause of action sounding in intentional infliction of emotional distress on the ground that it is time-barred (see, CPLR 215 [3]; Langford v Roman Catholic Diocese, 271 AD2d 494; Weisman v Weisman, 108 AD2d 853). Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.